Case: 14-51274       Document: 00513232832         Page: 1     Date Filed: 10/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                                 FILED
                                                                             October 15, 2015
                                     No. 14-51274
                                   Summary Calendar                           Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

OCTAVIO ALONSO MONTENEGRO-MUNIZ, also known as Tavo, also
known as Tavito,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-1726-5


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Octavio Alonso Montenegro-Muniz pleaded guilty to conspiracy to
possess, with intent to distribute, 1,000 kilograms or more of marijuana, in
violation of 21 U.S.C. §§ 841 and 846, and aiding and abetting possession, with
intent to distribute, 100 kilograms or more of marijuana, in violation of 21
U.S.C. §§ 841 and 2.           He was sentenced to 70 months’ imprisonment.



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
       Case: 14-51274   Document: 00513232832    Page: 2   Date Filed: 10/15/2015


                                  No. 14-51274

Montenegro asserts his counsel was ineffective at sentencing, because he failed
to: (1) lodge a timely objection to the factual basis of the plea; (2) file a
sufficiently detailed motion for variance; and (3) highlight letters of support
submitted on his behalf.
        Generally, our court does not review claims of ineffective assistance of
counsel on direct appeal. United States v. Isgar, 739 F.3d 829, 841 (5th Cir.
2014), cert. denied, 135 S. Ct. 123 (2014). “We have undertaken to resolve
claims of inadequate representation on direct appeal only in rare cases where
the record allowed us to evaluate fairly the merits of the claim.” United States
v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987). In most instances, we qualify a
claim as a “rare case” warranting review only when it was raised and developed
in a post-trial motion to the district court. United States v. Stevens, 487 F.3d
232, 245 (5th Cir. 2007).
        Montenegro did not raise these claims in district court. Moreover, he
sets forth conclusory allegations of deficient performance by his counsel,
without citations to relevant legal authority. In short, the record is not
sufficiently developed to allow for fair consideration of these claims; therefore,
we decline to consider them on direct appeal, without prejudice to
Montenegro’s right to raise them on collateral review. See Isgar, 739 F.3d at
841.
        AFFIRMED.




                                        2